     Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 1 of 25



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION

ALEXANDRIA H. QUINN                    )
                                       )
        Plaintiff,                     )
                                       )
v.                                     ) Civil Action No. 3:14-cv-1033-ALB
                                       )
CITY OF TUSKEGEE,                      )
ALABAMA; LEVY KELLY,                   )
                                       )
        Defendants.                    )

       JOINT SUBMISSION OF PROPOSED JURY INSTRUCTIONS

        Come Now Plaintiff Alexandria H. Quinn, by and through her counsel of

record, Algert S. Agricola, Jr. and Barbara H. Agricola of Agricola Law, LLC,

and Defendant City of Tuskegee, Alabama, by and through its counsel of record,

Milton C. Davis and Rick Howard, and, pursuant to this Court’s Order on

PreTrial Hearing [Doc. 119], jointly submit their proposed jury instructions.

Where the parties disagree on specific instructions, Plaintiff’s proposed

instructions to which Defendant objects are shown in bold typeface,

Defendant’s proposed instruction to which Plaintiff objects are shown in italics

typeface. Headings and numerical designations are from the 11th Circuit

Pattern Jury Instructions most recent revision unless otherwise indicated.

        The Parties reserve the right to make changes to these instructions based

on trial testimony.

                                        1
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 2 of 25



        Respectfully submitted this 26th day of May, 2020.

                                        /s/ Algert S. Agricola, Jr.

                                        /s/ Barbara H. Agricola
                                         Attorneys for Plaintiff Alexandria
                                         Quinn

                                        /s/ Rick Howard

                                        /s/ April McKay

                                        /s/ Milton C. Davis
                                        Attorneys for City of Tuskegee




            PLAINTIFF’S PROPOSED JURY INSTRUCTIONS

2.1 Stipulations

        Sometimes the parties have agreed that certain facts are true. This

agreement is called a stipulation. You must treat these facts as proved for this

case.



2.2 Use of Depositions

        A deposition is a witness’s sworn testimony that is taken before the trial.

During a deposition, the witness is under oath and swears to tell the truth, and

the lawyers for each party may ask questions. A court reporter is present and

records the questions and answers.

                                         2
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 3 of 25



      The deposition of [name of witness], taken on [date], [is about to be/has

been] presented to you [by a video/by reading the transcript]. Deposition

testimony is entitled to the same consideration as live testimony, and you must

judge it in the same way as if the witness was testifying in court.

      Do not place any significance on the behavior or tone of voice of any

person reading the questions or answers.



2.5 Judicial Notice

      The rules of evidence allow me to accept facts that no one can reasonably

dispute. The law calls this “judicial notice.” I’ve accepted [state the fact that the

court has judicially noticed] as proved even though no one introduced evidence

to prove it. You must accept it as true for this case.



2.6 Use of Interrogatories

      [You’ll now hear/You’ve heard] answers that [name of party] gave in

response to written questions the other side submitted. The questions are called

“interrogatories.” Before the trial, [name of party] gave the answers in writing

while under oath.

      You must consider [name of party]’s answers to as though [name of

party] gave the answers on the witness stand.



                                         3
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 4 of 25




2.7 In-Trial Instructions on News Coverage

      Reports about this trial [or about this incident] may appear in the media.

The reporters may not have heard all the testimony as you have, may be getting

information from people who are not under oath and subject to cross

examination, may emphasize an unimportant point, or may simply be wrong.

      You must not read, listen to, or watch anything about this trial. It would

violate your oath as a juror to decide this case on anything other than the

evidence presented at trial and on your own common sense. You must decide

this case exclusively on the evidence you receive here in court.



3.1 Introduction

                   UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION

                       CASE NO. 3:14-CV-1033-ALB

ALEXANDRIA H. QUINN,

      Plaintiff,

vs.

THE CITY OF TUSKEGEE, ALABAMA;
LEVY KELLY,


                                       4
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 5 of 25



     Defendants.
________________________________/

                 COURT’S INSTRUCTIONS TO THE JURY

      Members of the jury:

      It’s my duty to instruct you on the rules of law that you must use in

deciding this case.

      When I have finished you will go to the jury room and begin your

discussions, sometimes called deliberations.



  3.2.3 The Duty to Follow Instructions – Government Entity or Agency
                                Involved

      Your decision must be based only on the evidence presented here. You

must not be influenced in any way by either sympathy for or prejudice against

anyone.

      You must follow the law as I explain it – even if you do not agree with

the law – and you must follow all of my instructions as a whole. You must not

single out or disregard any of the instructions on the law.

      The fact that a governmental entity or agency is involved as a party must

not affect your decision in any way. A governmental agency and all other

persons stand equal before the law and must be dealt with as equals in a court

of justice. When a governmental agency is involved, of course, it may act only


                                        5
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 6 of 25



through people as its employees; and, in general, a governmental agency is

responsible under the law for the acts and statements of its employees that are

made within the scope of their duties as employees of the governmental agency.



         3.3 Consideration of Direct and Circumstantial Evidence;
                Argument of Counsel; Comments by the Court

       As I said before, you must consider only the evidence that I have admitted

in the case. Evidence includes the testimony of witnesses and the exhibits

admitted. But, anything the lawyers say is not evidence and isn’t binding on

you.

       You shouldn’t assume from anything I’ve said that I have any opinion

about any factual issue in this case. Except for my instructions to you on the

law, you should disregard anything I may have said during the trial in arriving

at your own decision about the facts.

       Your own recollection and interpretation of the evidence is what matters.

       In considering the evidence you may use reasoning and common sense to

make deductions and reach conclusions. You shouldn’t be concerned about

whether the evidence is direct or circumstantial.

       “Direct evidence” is the testimony of a person who asserts that he or she

has actual knowledge of a fact, such as an eyewitness.



                                        6
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 7 of 25



      “Circumstantial evidence” is proof of a chain of facts and circumstances

that tend to prove or disprove a fact. There’s no legal difference in the weight

you may give to either direct or circumstantial evidence.



                         3.4 Credibility of Witnesses

      When I say you must consider all the evidence, I don’t mean that you

must accept all the evidence as true or accurate. You should decide whether you

believe what each witness had to say, and how important that testimony was. In

making that decision you may believe or disbelieve any witness, in whole or in

part. The number of witnesses testifying concerning a particular point doesn’t

necessarily matter.

      To decide whether you believe any witness I suggest that you ask yourself

a few questions:

      1. Did the witness impress you as one who was telling the truth?
      2. Did the witness have any particular reason not to tell the truth?

      3. Did the witness have a personal interest in the outcome of the
         case?

      4. Did the witness seem to have a good memory?

      5. Did the witness have the opportunity and ability to accurately
         observe the things he or she testified about?

      6. Did the witness appear to understand the questions clearly and
         answer them directly?



                                       7
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 8 of 25



         7. Did the witness’s testimony differ from other testimony or other
            evidence?


    3.5.1 Impeachment of Witnesses Because of Inconsistent Statements

         You should also ask yourself whether there was evidence that a witness

testified falsely about an important fact. And ask whether there was evidence

that at some other time a witness said or did something, or didn’t say or do

something, that was different from the testimony the witness gave during this

trial.

         But keep in mind that a simple mistake doesn’t mean a witness wasn’t

telling the truth as he or she remembers it. People naturally tend to forget some

things or remember them inaccurately. So, if a witness misstated something,

you must decide whether it was because of an innocent lapse in memory or an

intentional deception. The significance of your decision may depend on whether

the misstatement is about an important fact or about an unimportant detail.


     3.7.1 Responsibility for Proof – Plaintiff’s Claim[s], Cross Claims,
                Counterclaims – Preponderance of the Evidence

         In this case it is the responsibility of the Plaintiff Alexandria Quinn to

prove every essential part of her claims by a “preponderance of the evidence.”

This is sometimes called the “burden of proof” or the “burden of persuasion.”



                                          8
  Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 9 of 25



         A “preponderance of the evidence” simply means an amount of evidence

that is enough to persuade you that the Plaintiff’s claim is more likely true than

not true.

         If the proof fails to establish any essential part of a claim or contention

by a preponderance of the evidence, you should find against the Plaintiff.

         When more than one claim is involved, you should consider each claim

separately.

         In deciding whether any fact has been proved by a preponderance of the

evidence, you may consider the testimony of all of the witnesses, regardless of

who may have called them, and all of the exhibits received in evidence,

regardless of who may have produced them.

         If the proof fails to establish any essential part of the Plaintiff’s claims by

a preponderance of the evidence, you should find for the Defendant as to that

claim.



    3.8.1 Duty to Deliberate When Only the Plaintiff Claims Damages

         Of course, the fact that I have given you instructions concerning the issue

of Plaintiff’s damages should not be interpreted in any way as an indication that

I believe that the Plaintiff should, or should not, prevail in this case.




                                            9
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 10 of 25



         Your verdict must be unanimous – in other words, you must all agree.

Your deliberations are secret, and you’ll never have to explain your verdict to

anyone.

         Each of you must decide the case for yourself, but only after fully

considering the evidence with the other jurors. So you must discuss the case

with one another and try to reach an agreement. While you’re discussing the

case, don’t hesitate to reexamine your own opinion and change your mind if

you become convinced that you were wrong. But don’t give up your honest

beliefs just because others think differently or because you simply want to get

the case over with.

         Remember that, in a very real way, you’re judges – judges of the facts.

Your only interest is to seek the truth from the evidence in the case.



          3.9 Election of Foreperson Explanation of Verdict Form[s]

         When you get to the jury room, choose one of your members to act as

foreperson. The foreperson will direct your deliberations and speak for you in

court.

         A verdict form has been prepared for your convenience.

                                 [Explain verdict]




                                        10
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 11 of 25



      Take the verdict form with you to the jury room. When you’ve all agreed

on the verdict, your foreperson must fill in the form, sign it and date it. Then

you’ll return it to the courtroom.

      If you wish to communicate with me at any time, please write down your

message or question and give it to the court security officer. The court security

officer will bring it to me and I’ll respond as promptly as possible – either in

writing or by talking to you in the courtroom. Please understand that I may have

to talk to the lawyers and the parties before I respond to your question or

message, so you should be patient as you await my response. But I caution you

not to tell me how many jurors have voted one way or the other at that time.

That type of information should remain in the jury room and not be shared with

anyone, including me, in your note or question.



                                     5.4
   Civil Rights – 42 U.S.C. § 1983 Claims – Fourth or Fourteenth
  Amendment Claim – Private Person or Pretrial Detainee Alleging
                          Excessive Force

      In this case, Plaintiff Alexandria Quinn claims that Defendant Levy

Kelly, while acting under color of law, intentionally committed acts that

violated Plaintiff Alexandria Quinn’s constitutional right to be free from the

use of excessive or unreasonable force during an arrest and her constitutional


                                       11
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 12 of 25



right to be free from sexual assault by a law enforcement officer.

      Under the Fourth Amendment to the United States Constitution, every

person has the right not to be subjected to excessive or unreasonable force

while being arrested by a law enforcement officer—even though the arrest is

otherwise made in accordance with the law. Under the Fourteenth Amendment

to the United States Constitution, every person has the right to be free from

sexual assault by a law enforcement officer.

      I instruct you that the Court has found that Defendant Levy Kelly

violated Plaintiff Alexandria Quinn’s constitutional rights.

DEFENDANT’S REASON FOR OBJECTION: This is an issue for trial.



                                  5.10
 Civil Rights – 42 U.S.C. § 1983 Claims – Government Entity Liability
      (Incorporate into Instructions for Claims against Individual
                              Defendants)

      Plaintiff Alexandria Quinn claims that Defendant the City of Tuskegee,

which employed Defendant Levy Kelly, is liable for violating Plaintiff

Alexandria Quinn’s constitutional rights.

      Defendant the City of Tuskegee is not liable for violating Plaintiff

Alexandria Quinn’s constitutional rights simply because it employed Defendant

Levy Kelly. Rather, Defendant the City of Tuskegee is liable if Plaintiff

Alexandria Quinn proves that an official policy or custom of Defendant the

                                       12
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 13 of 25



City of Tuskegee directly caused her injuries. Put another way, Defendant the

City of Tuskegee is liable if its official policy or custom was the moving force

behind Plaintiff Alexandria Quinn’s injuries.

      An “official policy or custom” means:

      (a)      A decision made by Defendant the City of Tuskegee’s

policy-maker; or

      (b)      A practice or course of conduct that is so widespread that

it has acquired the force of law—even if the practice has not been

formally approved.


      You may find that an “official policy or custom” existed if there

was a practice that was so persistent, widespread, or repetitious that the

Defendant the City of Tuskegee’s policy-maker either knew of it or should have

known of it.

      Former Tuskegee Police Chief Lester Patrick is the Defendant the

City of Tuskegee’s “policy-maker.”

      DEFENDANT’S REASON FOR OBJECTION: Al Davis was the

ultimate decisionmaker as to Kelly.

                                   5.11
Civil Rights – 42 U.S.C. § 1983 Claims – Government Entity Liability for
 Failure to Train or Supervise (Incorporate into Instructions for Claims
                      against Individual Defendants)

                                        13
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 14 of 25




      Plaintiff Alexandria Quinn claims that Defendant the City of Tuskegee is

liable for failing to adequately train and supervise its officer and that this

failure caused Defendant Levy Kelly to violate Plaintiff Alexandria Quinn’s

Fourteenth Amendment right to bodily integrity and her Fourth Amendment

right to be free from excessive force.

      To succeed on this claim, Plaintiff Alexandria Quinn must prove each of

the following facts by a preponderance of the evidence:

      First:    That    Defendant    Levy     Kelly   violated   Plaintiff

Alexandria Quinn’s Fourteenth Amendment right to bodily integrity and

her Fourth Amendment right to be free from excessive force; I instruct

you that the Court has found that Defendant Levy Kelly violated

Plaintiff’s constitutional rights in that he used excessive force.



DEFENDANT’S REASON FOR OBJECTION: This is an issue for trial.


      Second: That Defendant Levy Kelly was not adequately trained

or supervised in appropriate relationships with minor females and the

use of non-deadly force;


      Third:    That former Chief of Police Lester Patrick knew based


                                         14
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 15 of 25



on at least one earlier instance of unconstitutional conduct materially

similar to Defendant Levy Kelly’s violation of Plaintiff Alexandria

Quinn’s constitutional rights that additional training and/or supervision

was needed to avoid violation of Plaintiff Alexandria Quinn’s

Fourteenth Amendment right to bodily integrity and her Fourth

Amendment right to be free from excessive force likely recurring in the

future; and

DEFENDANT’S REASON FOR OBJECTION: Al Davis was the ultimate

decisionmaker as to Kelly.


      Fourth:      That former Chief of Police Lester Patrick made a

deliberate choice not to provide additional training and/or supervision

to Defendant Levy Kelly.

DEFENDANT’S REASON FOR OBJECTION: Al Davis was the ultimate

decisionmaker as to Kelly.



                                     5.13
              Civil Rights – 42 U.S.C. § 1983 Claims – Damages

      You should assess the monetary amount that a preponderance of

the evidence justifies as full and reasonable compensation for all of Plaintiff

Alexandria Quinn’s damages—no more, no less. You must not impose or

                                       15
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 16 of 25



increase these compensatory damages to punish or penalize Defendant Levy

Kelly or Defendant the City of Tuskegee. And you must not base these

compensatory damages on speculation or guesswork. But compensatory

damages are not restricted to actual loss of money—they also cover the

physical aspects of the injury. Plaintiff Alexandria Quinn does not have to

introduce evidence of a monetary value for intangible things like physical

pain. You must determine what amount will fairly compensate her for those

claims. There is no exact standard to apply, but the award should be fair in

light of the evidence.

      You should consider the following elements of damage, to the extent

you find that Plaintiff Alexandria Quinn has proved them by a preponderance

of the evidence, and no others:

      (a)    Plaintiff Alexandria Quinn’s physical injuries, including ill

health, physical pain and suffering, and discomfort, including such

physical harm that Plaintiff Alexandria Quinn is reasonably certain to

experience in the future; and

       (b)   Plaintiff Alexandria Quinn’s mental and emotional distress,

impairment of reputation, and personal humiliation, including such

mental or emotional harm that Plaintiff Alexandria Quinn is

reasonably certain to experience in the future.


                                       16
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 17 of 25



          DEFENDANT’S PROPOSED JURY INSTRUCTIONS


     CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 1

       A municipality “may not be held liable for constitutional deprivations on
the theory of respondeat superior.” Rather, a § 1983 plaintiff must both identify
conduct attributable to the municipality and show that it “was taken with the
requisite degree of culpability, i.e., that the municipal action was taken with
deliberate indifference to its known or obvious consequences.” Simply stated,
“to prevail on a § 1983 claim against a local government entity, a plaintiff must
prove both that her harm was caused by a constitutional violation and that the
government entity is responsible for that violation.” The government as an
entity is responsible under § 1983 only when execution of its “policy or custom”
inflicts the injury. While it is reasonable for city policymakers to assume their
employees possess common sense not to engage in unlawful sexual conduct with
minors, where there is a history of conduct rendering this assumption
untenable, city policymakers may display deliberate indifference by doing so.

      The plaintiff must present evidence to you to show that a City official was
on actual notice that such behavior was occurring and failed to stop it, or that
further training, discipline or instructions were necessary to
prevent Tuskegee police officers from having sexual contact with minors in the
community they served.

       If the plaintiff fails to present evidence that the City, through its
decisionmaker, was actually aware of the conduct while it was ongoing,
plaintiff has failed to meet her burden and you must find for the City on the §
1983 claim.

Doe v. City of Demopolis, 799 F. Supp. 2d 1300, 1313-16 (S.D. Ala.
2011), aff'd sub nom. Doe ex rel. Doe v. City of Demopolis, 461 F. App'x 915
(11th Cir. 2012).


________________________GIVEN ______________________REFUSED



                                       17
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 18 of 25



PLAINTIFF’S REASON FOR OBJECTION:                   This instruction is
duplicative and makes the issues more complicated for the jury. Further,
this instruction is adequately covered by the 11th Circuit Pattern Jury
Instruction 5.10 on Governmental Entity Liability under Section 1983.



    CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 2

                             5.11
Civil Rights – 42 U.S.C. § 1983 Claims – Government Entity
         Liability for Failure to Train or Supervise

      Alexandria Quinn claims that the City of Tuskegee is liable for failing
to adequately train or supervise its officer and that this failure caused Levy
Kelly to violate Alexandria Quinn’s Fourteenth Amendment substantive due
process right to bodily integrity and the Fourth Amendment right to be free from
excessive force.

      To succeed on this claim, Alexandria Quinn must prove each of the
following facts by a preponderance of the evidence:

      First:     That Levy Kelly violated Alexandria Quinn’s
Fourteenth Amendment substantive due process right to bodily integrity
and Fourth Amendment right to be free from excessive force; I instruct
you that the Court has found that Defendant Levy Kelly violated
Plaintiff’s constitutional rights in that he used excessive force.

       Second: That Levy Kelly was not adequately trained or
supervised in Fourteenth Amendment substantive due process right to
bodily integrity and Fourth Amendment right to be free from excessive
force;

      Third: That Al Davis, official policy maker for the City of
Tuskegee, knew based on at least one earlier instance of
unconstitutional conduct materially similar to Levy Kelly’s violation of
Alexandria Quinn’s constitutional rights that additional training or
supervision was needed to avoid violation of Alexandria Quinn’s
Fourteenth Amendment substantive due process right to bodily integrity

                                      18
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 19 of 25



and Fourth Amendment right to be free from excessive force likely
recurring in the future; and

     Fourth:        That Al Davis made a deliberate choice not to
adequately train or supervise Levy Kelly.


________________________GIVEN ______________________REFUSED


PLAINTIFF’S REASON FOR OBJECTION: While Al Davis, as City
Manager, had final authority to hire or fire Levy Kelly, matters involving
internal investigation of police misconduct, discipline within the police
department, and compliance generally with the Code of Conduct for the
Tuskegee Police Department were specifically delegated to the Tuskegee
Chief of Police by Resolution 88-12, adopted by the City Council of the City
of Tuskegee on December 8, 1987. Thus, Lester Patrick, as Chief of Police,
was the official policy maker for the City of Tuskegee in matters related to
the Tuskegee Police Department Code of Conduct. Additionally, Plaintiff
has also included 5.11 as an instruction so it does not need to be given more
than once.



    CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 3

       “Deliberate indifference is not the same thing as negligence or
carelessness. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d
251 (1976). On the contrary, the Supreme Court has made clear that a state
official acts with deliberate indifference only when he disregards a risk of harm
of which he is actually aware. Farmer v. Brennan, 511 U.S. 825, 836, 114 S.Ct.
1970, 128 L.Ed.2d 811 (1994) (to be deliberately indifferent a state ‘official
must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference ’)
(emphasis added). ...

       In order to establish deliberate indifference, plaintiff must be able to
[establish] that the defendant (1) was objectively aware of a risk of serious

                                       19
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 20 of 25



harm; (2) recklessly disregarded the risk of harm; and (3) this conduct was more
than merely negligent. McElligott v. Foley, 182 F.3d 1248, 1255 (11th
Cir.1999).”

Ex parte Madison Cty. Bd. of Educ., 1 So. 3d 980, 990–91 (Ala. 2008)



________________________GIVEN ______________________REFUSED


PLAINTIFF’S REASON FOR OBJECTION: The paragraph of this
instruction to which objection is made is adequately covered in the 11th
Circuit Pattern Instruction on Governmental Entity Liability under
Section 1983, instruction 5.10. Further, the instruction introduces
negligence and carelessness to the jury which could create confusion.



    CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 4

                            5.4
    Civil Rights – 42 U.S.C. § 1983 Claims – Fourth or
Fourteenth Amendment Claim – Private Person or Pretrial
            detainee Alleging Excessive Force

      A government official acts “under color” of law when acting within the

limits of lawful authority. He also acts under color of law when he claims to

be performing an official duty but his actions are outside the limits of lawful

authority and abusive in manner, or he acts in a way that misuses his power

and is able to do so only because he is an official.


________________________GIVEN ______________________REFUSED



                                       20
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 21 of 25



PLAINTIFF’S REASON FOR OBJECTION: The Court has held that
Kelly acted under color of law when it rejected the City’s argument that
Kelly did not act under color of law. [Doc. 109, at 9-11].


    CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 5



                           APPENDIX B
          CIVIL RIGHTS – SPECIAL INTERROGATORIES – 42
                      U.S.C. § 1983 CLAIMS –
            MODIFIED FOR DELIBERATE INDIFFERENCE

              SPECIAL INTERROGATORIES TO THE JURY


Do you find from a preponderance of the evidence:

1.    That Levy Kelly intentionally committed acts that violated Alexandria
Quinn’s Fourteenth Amendment substantive due process right to bodily
integrity?



Answer Yes or No _____________

If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.



2.   That Kelly intentionally committed acts that violated Quinn’s Fourth
Amendment right to be free from excessive force?



Answer Yes or No _____________




                                      21
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 22 of 25



If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.

3.    That Levy Kelly’s actions were under color of state law?



Answer Yes or No _____________



If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.

PLAINTIFF’S REASON FOR OBJECTION:                         The first three
interrogatories allow the jury to decide whether Levy Kelly violated
Plaintiff’s constitutional rights. The Court has already decided these issues
against Kelly. [Doc. 135]. Further, the Court rejected the City’s argument
that Kelly did not act under color of law. [Doc. 109, at 9-11].



4.     That the decision maker for the City of Tuskegee acted deliberately
indifferent?



Answer Yes or No _____________



If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.

5.   That the City of Tuskegee had a policy or custom that was so
widespread that it acquired the force of law?



                                      22
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 23 of 25



Answer Yes or No _____________

PLAINTIFF’S REASON FOR OBJECTION: This interrogatory is
answered in the previous interrogatory 4. If this interrogatory remains,
the jury could answer yes to 4 and no to 5, which would be contradictory.

If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.



6.     That the City of Tuskegee’s conduct caused Alexandria Quinn’s
injuries?



Answer Yes or No _____________

If your answer is “No,” this ends your deliberations, and your foreperson
should sign and date the last page of this verdict form. If your answer is
“Yes,” go to the next question.

7.    That Alexandria Quinn should be awarded compensatory damages
against the City of Tuskegee?



Answer Yes or No _____________

PLAINTIFF’S REASON FOR OBJECTION: If the jury answers “yes” to
the previous interrogatories, then the only question should be what is the
amount of damages.

If your answer is “Yes,” in what amount? $_____________



SO SAY WE ALL.

___________________________
Foreperson

                                      23
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 24 of 25



    CITY OF TUSKEGEE’S PROPOSED JURY INSTRUCTION NO. 6

     In Dixon v. State, 588 So. 2d 903, 906 (Ala. 1991) the Supreme Court of
Alabama defined probable cause to arrest as follows:

        “Probable cause exists if facts and circumstances known to the arresting
officer are sufficient to warrant a person of reasonable caution to believe that
the suspect has committed a crime. United States v. Rollins, 699 F.2d 530 (11th
Cir.) cert. denied, 464 U.S. 933, 104 S.Ct. 335, 78 L.Ed.2d 305 (1983). ‘In
dealing with probable cause, however, as the very name implies, we deal with
probabilities. These are not technical; they are the factual and practical
considerations of everyday life on which reasonable and prudent men, not legal
technicians act....’ Brinegar v. United States, 338 U.S. 160, 175, 69 S.Ct. 1302,
1310, 93 L.Ed. 1879, 1891 (1949). ‘The substance of all the definitions of
probable cause is a reasonable ground for belief of guilt.’ Id. ‘Probable cause
to arrest is measured against an objective standard and, if the standard is met,
it is unnecessary that the officer subjectively believe that he has a basis for the
arrest.’ Cox v. State, 489 So.2d 612 (Ala.Cr.App.1985). The officer need not
have enough evidence or information to support a conviction in order to have
probable cause for arrest. Only a probability, not prima facie showing, of
criminal activity is the standard of probable cause. Stone v. State, 501 So.2d
562 (Ala.Cr.App.1986). ‘[P]robable cause may emanate from the collective
knowledge of the police....’ Ex parte Boyd, 542 So.2d 1276, 1284 (Ala.1989)
(citations omitted).”


________________________GIVEN ______________________REFUSED

PLAINTIFF’S REASON FOR OBJECTION: Whether the facts presented
by Michael Clements to Lester Patrick in 2007 regarding Kelly’s
relationship with Plaintiff support probable cause to arrest Kelly for
statutory rape or any other crime is not relevant to any issue to be decided
by the jury. The question is whether the facts presented required the City,
through Chief Lester Patrick, to investigate further instead of doing
nothing, thereby being deliberately indifferent to Plaintiff’s constitutional
rights.

                                        24
 Case 3:14-cv-01033-ALB-SMD Document 153 Filed 05/26/20 Page 25 of 25




DEFENDANT’S REASONING: This will be utilized to cross examine
Michael Clements. Defendant requests a definition from the Court on
probable cause. See Clements deposition.




                                 25
